Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Lewis Sanford appeals the district court’s order granting summary judgment to the defendants in his 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sanford v. Lassiter, No. 5:13-ct-03138-BO (E.D.N.C. Jan. 8, 2015). We dispense with oral argument because the facts and legal conten*346tions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.